Case 1:20-cv-00034-WJM-GPG Document 23 Filed 06/22/20 USDC Colorado Page 1 of 3

Oo fo SI Du FSF W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Fie

UNITED st,

Peter Strojnik DENVERS: istRicr T COUR

7847 N. Central Ave. J
Phoenix, Arizona 85020 UN 22 2 2020
Telephone: (602) 524-6602 JEFFREY p |

+s COLWELL
ps@strojnik.com CLERK

oo

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Case No: 1:20-cv-00034- WJM-GPG

PETER STROJNIK

APPLICATION FOR THE ENTRY
Plaintiff, OF DEFAULT

VS.

CHRISTIANIA LODGE AT VAIL, LTD

Defendant.

 

 

 

 

Defendant was served with process on February 27, 2020. See Dkt. 14, Exhibit 1
hereto. It includes the date of service, to wit, February 27, 2020. No responsive pleading
has been received within the time limit imposed by Federal Rules of Civil Procedure or
the Court. Defendant has failed to plead or otherwise defend. Therefore, Plaintiff
respectfully requests that the Clerk enter Defendant’s default.

I verify under the penalty of perjury that the above is true and correct to the best
of my knowledge, information and belief.

RESPECTFULLY SUBMITTED this 19" day of June 2020.

 

The original mailed this 19" day of Tune 2020, to the District Court.
Copies distributed as follows:

Paul R. Johnson
Christiana Lodge at Vail, LTD

 

T
Case 1:20-cv-00034-WJM-GPG Document 23 Filed 06/22/20 USDC Colorado Page 2 of 3

1 ||356 Hanson Ranch Rd.
Vail, CO 81657
By certified mail

/s/

Co eo SI DN TH Se YH KY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 
Case 1:20-cv-00034-WJM-GPG Document 23 Filed 06/22/20 USDC Colorado Page 3 of 3

=

So ee IN DO A FP WO LPO =

NHN bh NO NO DO KN NY HNO RO mm ei a ea eee
So ANY NH WA FP WD NYO K|§ DOD CO TF DQ DB A BP WO VP —K& CO

 

 

EXHIBIT 1
Case 1:20-cv-00034-NYW Document 13 Filed 02/21/20 USDC Colorado Page 2 9% LED
- UNITED STATES DISTRICT COURT

DENVER, COLORADO

aA OT 2020
PROOF OF SERVICE JEFFREY P. COLWELL
{This section should nat be filed with the court unless required by Fed. R. Cis. P.4@)

This summons for (wane of taliideal and tls, Fang) Christiania. Lodge at \Vérl . ‘LID.

was mecived by mo on fdeay we

AC? HS (Rew.062) Susunmes ta Civ Acton (Mage 23
__—
Civil Action Na.

 

 

6 I personally served tho summonsonthe individual stg?
ce a OO en TE
CF Heft the summmanm ot te individual's residence or nual place of abode with (anme

a a parson of euitable aye and discretion who resides there,

on date , - ____ yal nailed a copy to the individual's test known arkdivass or

Kisvaicomonnamenoims Teahel, Assistant Manager . whois
wens Cheishania Locke.

designated by lew to accept service of process on behalf'of Gone

Vail LTO. 35% Hawes on Mauch Wil CO*! tm haw afazfz0

 

3 1 retamed the menmons umxecated because a eo 13
O Other mpeoyy-
My fees an: S _. fox travel and 5 _, for servicas, fore total of $ a.

( declare under penalty of perjury thet this information is truc.

Front Hall. Ancess Server

Bia th fue_LovgnumatCO SOLY

Additional information regarding attempted service, cto:

 

 

 

 

 
